Citation Nr: 1740043	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-23 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Service connection for irritable bowel syndrome (IBS) previously claimed as colitis.

2.  Service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from March 1949 to January 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, upon review of the record, the Board finds that the issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that remand is necessary for a full and fair adjudication of these claims.

On remand, the Board finds that a new VA examination and opinion is warranted for the IBS and skin condition claims.  

With regard to IBS, the December 2014 examiner relied on the lack of documented in-service injury without considering the Veteran's service treatment records (STRs) which noted multiple complaints of stomach pain in 1951.  A new examination is necessary to address this medical evidence.

With regard to the skin condition, a December 2015 VA examiner opined that the Veteran's skin condition was "congenital/developmental in etiology."  Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303(c), the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.  A medical opinion is required to determine if the Veteran's skin condition is a disease or a defect.

Although the Veteran is presumed to be in sound condition except for defects noted on the entrance examination, the presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Veteran's enlistment examination in March 1949 noted that the Veteran suffered from marked varicocele and pes planus but there is mention of any skin conditions; therefore, with respect to the issues here on appeal, the Veteran is presumed to have been sound on entry.

With regard to congenital diseases, the presumption of soundness applies where congenital diseases are not noted at entry and, if not noted, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  

With regard to congenital defects, although service connection is not warranted to the congenital condition, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur during service, service connection may be warranted for the resulting disability.  Id.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the IBS disability.

The claims file should be made available to the examiner for review in connection with the examination.  The examiner is asked to comment on the Veteran's service treatment records which document that the Veteran was seen for stomach pains and diarrhea in April 1951 and the Veteran's statements of experiencing IBS in service and continuing after.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current IBS disability had its onset in or is related to service, or was manifested within one year of separation from service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Schedule the Veteran for a VA examination for his skin condition by an appropriate medical professional.  
The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

(a) Is the Veteran's skin condition a congenital defect, a congenital disease, or an acquired disorder?  For purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.

(b) If it is determined that the Veteran has a congenital defect, is it at least as likely as not (a 50 percent or greater probability) that this defect was subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability. 

(c) If it is determined that the Veteran has a congenital disease, were the Veteran's 1949 documented in-service rash and lesions manifestations of the congenital disease?  

* If so, did this disease clearly and unmistakably (i.e., undebatably or to the highest degree of medical certainty) exist prior to the Veteran's entry into active duty service?

* If the disorder clearly and unmistakably existed prior to service, was the disease clearly and unmistakably NOT aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

(d) If the congenital disease clearly and unmistakably did not first manifest prior to service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service:

Is it at least as likely as not (a 50 percent or greater probability) that the skin condition was incurred in or is otherwise etiologically related to active military service?

In rendering this determination, the examiner must take into account a September 1949 service treatment record noting that the Veteran developed a blotchy rash and lesions due to an allergic reaction to medication.

(e) If it is determined that the Veteran has an acquired disorder, is it at least as likely as not (a 50 percent or greater probability) that the skin condition was incurred in or is otherwise etiologically related to active military service?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

In rendering this determination, the examiner must take into account a September 1949 service treatment record noting that the Veteran developed a blotchy rash and lesions due to an allergic reaction to medication.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

